DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 7, and 9 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (Patent No.: US 6,751,746).
 	Regarding claim 1, Jain discloses a method for implementing data transmission, wherein the method comprises: obtaining, by a sending device, a data packet in a target data flow; and sending, by the sending device, the data packet through each of at least two physical links between the sending device and a receiving device, wherein the data packet sent through each of the at least two physical links comprises a same sequence number (see Fig. 1B, Fig. 6, note a first path and a second path, abstract, col. 2 lines 17 – 34, lines 55 – 67, to support datastreams 
	Regarding claim 3, Jain discloses wherein before the sending, by the sending device, the data packet through each of at least two physical links between the sending device and a receiving device, the method further comprises: adding, by the sending device, the sequence number to the data packet (see col. 4 lines 38 – 46, col. 13 lines 40 – 42, a unique sequence number).
	Regarding claim 4, Jain discloses wherein the data packet further carries a flow identifier of the target data flow (see col. 13 lines 40 – 42, flow identifier).
	Regarding claim 5, Jain discloses wherein the target data flow comprises one or more data flows of a preset service (see col. 1 lines 38 – 50, col. 11 lines 25 – 35, streaming video type service or VOIP service).
	Regarding claim 6, Jain discloses wherein a 5-tuple of the target data flow is a preset 5-tuple (see col. 13 lines 39 – 42, header information can include source and destination addresses, flow identifier, sequence numbers and other such information).
	Regarding claim 7, Jain discloses a communications device, wherein the communications device comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the communications device to be configured (see Fig. 1A, col. 5 lines 20 – 67, col. 6 lines 10 – 15, 
	Regarding claim 9, Jain discloses wherein the instructions, when executed by the processor, further cause the communications device to be configured to add the sequence number to the data packet (see col. 4 lines 38 – 46, col. 13 lines 40 – 42, a unique sequence number).
	Regarding claim 10, Jain discloses wherein the data packet further comprises a flow identifier of the target data flow (see col. 13 lines 40 – 42, flow identifier).
	Regarding claim 11, Jain discloses wherein the target data flow comprises one or more data flows of a preset service (see col. 1 lines 38 – 50, col. 11 lines 25 – 35, streaming video type service or VOIP service).
	Regarding claim 12, Jain discloses wherein a 5-tuple of the target data flow is a preset 5-tuple (see col. 13 lines 39 – 42, header information can include source and destination addresses, flow identifier, sequence numbers and other such information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Patent No.: US 6,751,746 B1) in view of Shigei (Pub. No.: US 2014/0126415 A1).
	Regarding claim 13, Jain discloses a communications device, wherein the communications device comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the communications device to be configured (see Fig. 1A, col. 5 lines 20 – 67, col. 6 lines 10 – 15, col. 7 lines 1 – 15, col. 8 lines 17 – 37, a computer system 10 (e.g., router) with a central processor 14 and system memory 16 for storing codes for execution…) to: receive data packets in a target data flow through each of at least two physical links between the communications device and a sending device, wherein each data packet in the target data flow received through each of the at least two physical links carries a sequence number; and for a data packet that is sent by the sending device through each of the at least two physical links and that comprises a same sequence number in the target data flow (see Fig. 1B, Fig. 6, note a first path and a second path, abstract, col. 2 lines 17 – 34, lines 55 – 67, to support datastreams traversing a 
Jain does not disclose the following claimed limitations: regarding claim 13, combine, into the target data flow, the data packet that is first received and that carries the sequence number.
Regarding claim 13, Shigei discloses combine, into the target data flow, the data packet that is first received and that carries the sequence number (see Fig. 1, combining unit 122 of reception unit 120, para. 0289 – 0291, 0293, when the reception unit receives multiple packets having the same sequence number, the reception unit selects the packet that is received first normally, and discards the other packets).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Jain, and have the features, as taught by Shigei, in order to transmit the same packets to the multiple paths to improve communication and the chance of reception of the packets, as discussed by Shigei (para. 0288).
	
	Regarding claim 14, Jain discloses wherein the instructions, when executed by the processor, further cause the communications device to be configured to: for the data packet that is sent by the sending device through each of the at least two physical links and that comprises the same sequence number in the target data flow, discard the data packet that is received later and that carries the sequence number (see abstract, col. 4 lines 4 – 24, col. 8 lines 1 – 10, Once 
	Regarding claim 16, Jain discloses wherein each data packet in the target data flow that is sent by the sending device through each of the at least two physical links further comprises a flow identifier of the target data flow; and the instructions, when executed by the processor, further cause the communications device to be configured to identify a data packet that carries the flow identifier of the target data flow in the received data packets, as the data packet in the target data flow (see col. 13 lines 40 – 42, flow identifier for identification…).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Patent No.: US 6,751,746 B1) in view of Miyata (Pub. No.: US 2015/0195267 A1).
Jain does not disclose the claimed features as recited in claims 2 and 8.
Regarding claim 2, Miyata discloses wherein the sequence number of the data packet is carried in an extended header of the data packet between a data link layer header and a network layer header (see Fig. 9, para. 0113, an extended header H11 for storing a sequence number is added to the packet).
	Regarding claim 8, Miyata discloses wherein the sequence number of the data packet is carried in an extended header of the data packet between a data link layer header and a network 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Jain, and have the features, as taught by Miyata, in order to prevent the influence of the described behavior of misusing a normal packet by discarding packets that have the same sequence number transmitted, as discussed by Miyata (para. 0113).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Patent No.: US 6,751,746 B1) in view of Shigei (Pub. No.: US 2014/0126415 A1) and further in view of Miyata (Pub. No.: US 2015/0195267 A1).
Jain and Shigei do not disclose the claimed features as recited in claim 15.
	Regarding claim 15, Miyata discloses wherein the sequence number of each data packet in the target data flow is carried in an extended header of the data packet between a data link layer header and a network layer header (see Fig. 9, para. 0113, an extended header H11 for storing a sequence number is added to the packet).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Jain and Shigei, and have the features, as taught by Miyata, in order to prevent the influence of the described behavior of misusing a normal packet by discarding packets that have the same sequence number transmitted, as discussed by Miyata (para. 0113).

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizoguchi et al. (US Pub. No. 2015/0264360), in the same field of endeavor as the present invention, disclose video transmission system for discarding a packet received that has the same sequence number as any one of the packets stored in the storage unit (para. 0069).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473